Exhibit 99.2 IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF TEXAS AUSTIN DIVISION IN RE: VALENCE TECHNOLOGY, INC., Debtor. § Chapter 11 CASE NO. 12-11580-CAG FIRST AMENDED DISCLOSURE STATEMENT FOR DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE Streusand, Landon & Ozburn, LLP Sabrina L. Streusand Christopher J. Ozburn Seth E. Meisel 811 Barton Springs Road Suite 811 Austin, Texas 78704 (512) 236-9900 Attorneys for the Debtor and Debtor-in-Possession Dated: September 20, 2013 Table of Contents I. SUMMARY OF THE PLAN 1 A. Executive Summary 1 B. Chapter 11 Overview 2 C. Classification and Treatment of Claims and Interests; Voting on the Plan of Reorganization 3 D. Ballots and Voting Deadline 5 II. COMPANY BACKGROUND 7 A. The Debtor 7 B. The Debtor’s Organizational Structure 8 1. Corporate Structure 8 2. Headquarters and Facilities 8 3. Employees and Other Personnel 9 C. The Debtor’s Capital Structure 9 1. Common Stock 9 2. Preferred Stock 9 3. Debt 9 D. Events Leading to the Commencement of the Chapter 11 Case 11 III. THE CHAPTER 11 CASE 11 A. Overview of Significant Motions and Retention of Professionals 12 1. Complex Chapter 11 Case 12 2. Cash Management 12 3. Employee Wages 12 4. Utility Service 12 5. Cash Collateral 13 6. Retention of Professionals and Advisers 13 7. Motions to Assume Certain Executory Contracts and Leases 14 8. Motion to Limit Notice and Establish Notice Procedures 14 B. Filing of Schedules and Statement of Financial Affairs 14 C. The Bar Date Order 15 D. The Creditors’ Committee 15 E. The DIP Financing 15 F. Debtor’s Exclusivity Period 17 ii G. Motion to Compel Appointment of Equity Committee 17 H. Appointment of New Chief Executive Officer 17 I. Efforts to Secure Exit Financing 17 J. Retention of Investment Bankers and Pursuit of Exit Financing 17 K. Acquisition Proposals and Liquidity Challenges 18 IV. MEANS FOR IMPLEMENTATION OF THE PLAN 19 A. Cancellation of Debtor’s Securities and Instruments 19 B. Cancellation of Other Obligations of the Debtor 19 C. Exit Financing 19 D. Sources of Cash for Plan Distributions 20 E. Authorization and Issuance of New Valence Stock 20 1. New Valence Stock. 20 2. Private Company 20 3. Equity Incentive Plan 20 F. Vesting of Assets in the Reorganized Debtor 20 G. Ownership of Non-Debtor Subsidiaries 21 H. Exemption from Certain Transfer Taxes and Recording Fees 21 I. Exemption from Securities Registration Requirements 21 J. Further Assurances 22 V. TREATMENT OF HOLDERS OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN OF REORGANIZATION 23 A. Description and Treatment of Administrative Claims 23 1. Administrative Expenses 23 2. Professional Compensation and Reimbursement Claims 24 3. Priority Tax Claims 24 B. Description and Treatment of Classified Claims and Equity Interests 25 1. Class 1 – Priority Non-Tax Claims 25 2. Class 2 – Secured Tax Claims 25 3. Class 3 - DIP Claims 26 4. Class 4 – Pre-petition Secured Lender Claim 26 5. Class 5 – Other Secured Claims 27 6. Class 6 – Cure Claim of Lishen 28 iii 7. Class 7 – Convenience Claims 28 8. Class 8 – General Unsecured Claims 29 9. Class 9 –Unsecured Claim of Carl Warden 29 Class 10 – Preferred Stockholder Claims 30 Class 11 – Equity Interests in the Debtor 30 C. Special Provision Governing Claims 30 D. Acceptance or Rejection of the Plan 30 1. Presumed Acceptance of Plan. 30 2. Presumed Rejection of Plan 30 3. Voting Classes 30 4. Controversy Concerning Impairment 31 5. Consensual and Nonconsensual Confirmation. 31 VI. PROJECTIONS 31 VII. GOVERNANCE OF THE REORGANIZED DEBTOR 32 A. Certificate of Incorporation and Bylaws 32 B. Directors and Officers 32 C. Corporate Action 32 D. Continuing Corporate Existence 33 VIII. OTHER ASPECTS OF THE PLAN OF REORGANIZATION 33 A. Disbursements Under the Plan 33 1. Timing of Distributions 33 2. Delivery of Distributions – Last Known Address 34 3. Distributions Free and Clear 34 4. Undeliverable and Unclaimed Distributions 34 5. Setoffs 34 6. Post-Petition Interest 35 B. Procedures for Disputed Claims 35 1. Disputed Claims 35 2. Resolution of Disputed Claims 36 3. No Distributions Pending Allowance. 36 4. Distributions After Allowance 36 iv 5. No Distribution in Respect of Disallowed Claims 36 6. Late-Filed Claims 36 C. Treatment of Executory Contracts and Unexpired Leases 37 1. Treatment 37 2. Confirmation Order 37 3. Inclusiveness 37 4. Cure of Defaults 37 5. Rejection Damages Claims 38 6. Insurance Policies. 39 D. Avoidance Claims. 39 E. Conditions Precedent to the Effective Date. 39 1. Conditions Precedent to Effectiveness. 39 2. Effect of Failure of Conditions to Effective Date 40 F. Effect of Confirmation 40 1. Vesting of Assets 40 2. Compromise of Controversies 41 3. Termination of Use of Funds Under Final Cash Collateral Order and Borrowing Under Final DIP Order 41 4. Dissolution of Creditors’ Committee 41 5. Binding Effect 41 6. Discharge 42 7. Injunction 42 8. Indemnification Obligations 42 9. Exculpation 42 Releases 43 Final Decree 44 G. Retention of Jurisdiction 44 H. Miscellaneous Provisions 45 IX. CERTAIN RISK FACTORS TO BE CONSIDERED 45 A. Certain Bankruptcy Considerations 46 B. Risks to Recovery By Holders of Secured Pre-Petition Claims and General Unsecured Claims 46 X. CONFIRMATION OF THE PLAN OF REORGANIZATION 49 v A. Confirmation Hearing 49 B. General Requirements of Section 1129 49 C. Best Interests Test 49 D. Feasibility 51 E. Section 1129(b) 51 XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN OF REORGANIZATION 52 A. Alternative Plan 52 B. Liquidation Under Chapter 7 52 XII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN OF REORGANIZATION 53 A. Introduction 53 B. Certain Material Federal Income Tax Consequences to the Debtor 53 C. Federal Income Tax Consequences to Holders of Claims 54 D. Federal Income Tax Consequences to Holders of Equity Interests 55 E. Information Reporting and Backup Withholding 55 XIII. CONCLUSION 56 vi Exhibits Exhibit A – Plan of Reorganization Exhibit B – Projections Exhibit C – Liquidation Analysis vii UNLESS OTHERWISE DEFINED IN THIS FIRST AMENDED DISCLOSURE STATEMENT (THIS “DISCLOSURE STATEMENT”), CAPITALIZED TERMS USED HEREIN HAVE THE MEANINGS ASCRIBED TO THEM IN THE VALENCE TECHNOLOGY, INC. FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION DATED SEPTEMBER 20, 2013 (AS MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”) UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE. A COPY OF THE PLAN IS ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT A. PURSUANT TO SECTION 1, A CONFIRMATION HEARING WILL BE HELD WITH RESPECT TO THE PLAN ON OCTOBER 30, 2:30 P.M. (PREVAILING CENTRAL TIME), BEFORE THE HONORABLE CRAIG A. GARGOTTA IN COURTROOM 3 OF THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF TEXAS, 615 E. HOUSTON STREET, SAN ANTONIO, TEXAS 78205. OBJECTIONS, IF ANY, TO CONFIRMATION OF THE PLAN MUST BE FILED AND SERVED ON OR BEFORE OCTOBER 21, 2:00 P.M. (PREVAILING CENTRAL TIME). THE CONFIRMATION HEARING MAY BE ADJOURNED FROM TIME TO TIME WITHOUT FURTHER NOTICE EXCEPT FOR AN ANNOUNCEMENT MADE AT THE CONFIRMATION HEARING OR AT ANY SUBSEQUENT ADJOURNED DATE OF THE CONFIRMATION HEARING. THIS DISCLOSURE STATEMENT IS BEING DISTRIBUTED FOR THE PURPOSE OF SOLICITING ACCEPTANCES OF THE PLAN. THE DEBTOR INTENDS TO SEEK TO CONFIRM THE PLAN AND TO CAUSE THE EFFECTIVE DATE OF THE PLAN TO OCCUR PROMPTLY AFTER CONFIRMATION OF THE PLAN. HOWEVER, THERE CAN BE NO ASSURANCE AS TO WHETHER OR WHEN THE CONFIRMATION OR THE EFFECTIVE DATE OF THE PLAN ACTUALLY WILL OCCUR. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1(b) AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW. THE INFORMATION IN THIS DISCLOSURE STATEMENT MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO SOLICITATION OF VOTES TO ACCEPT THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1 ALL HOLDERS OF IMPAIRED CLAIMS AGAINST THE DEBTOR ARE ADVISED AND ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. UNLESS OTHERWISE SPECIFIED HEREIN, THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY LATER DATE. viii AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, OR AS A STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY BANKRUPTCY OR NON-BANKRUPTCY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY (OTHER THAN IN CONNECTION WITH APPROVAL OF THIS DISCLOSURE STATEMENT OR CONFIRMATION OF THE PLAN), NOR WILL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN THE DEBTOR. YOU ARE ADVISED TO OBTAIN INDEPENDENT EXPERT ADVICE ON SUCH SUBJECTS. NONE OF THE OFFER OR SALE OF NEW VALENCE STOCK OR THE NEW NOTES ISSUED UNDER THE PLAN TO HOLDERS OF CERTAIN CLASSES OF CLAIMS HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED, THE “ SECURITIES ACT ”) OR SIMILAR STATE SECURITIES OR “BLUE SKY” LAWS. THE OFFERS AND ISSUANCES ARE BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION SPECIFIED IN SECTION 4(2) OF THE SECURITIES ACT. NONE OF THE SECURITIES TO BE ISSUED ON THE EFFECTIVE DATE HAS BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“
